ACCEPTED
                                                                         06-14-00239-CR
                                                              SIXTH COURT OF APPEALS
                                                                    TEXARKANA, TEXAS
                                                                    9/11/2015 3:25:31 PM
                                                                        DEBBIE AUTREY
                                                                                  CLERK




               CASE NOS. 06-14-00239-CR
                                                        FILED IN
                           In The                6th COURT OF APPEALS
                                                   TEXARKANA, TEXAS
                                                 9/11/2015 3:25:31 PM
                   COURT OF APPEALS
                                                     DEBBIE AUTREY
                SIXTH DISTRICT OF TEXAS                  Clerk
                     AT TEXARKANA


             MARK EUGENE ENGLE, Appellant

                            VS.

              THE STATE OF TEXAS, Appellee

       On Appeal from the 354th Judicial District Court
                    of Hunt County, Texas
               Trial Court Cause Nos. 29,110
      Honorable Richard A. Beacom, Jr., Judge Presiding



STATE'S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                  STATE'S BRIEF



                              NOBLE DAN WALKER, JR.
                              District Attorney, in and for
                              Hunt County, Texas

                              STEVE Ll LLEY
                              Assistant District Attorney
                              State Bar Number- 24046293
                              P.O. Box 441
                              4th Floor, Hunt County Courthouse
                              Greenville, Texas 75401
                              Telephone Number- (903) 408-4180
                              Facsimile Number- (903) 408-4296
                              Email: slilley@huntcounty.net
    STATE'S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                      STATE'S BRIEF


        Comes now, The State of Texas, and files this, her First Motion for

Extension of Time to File State's Brief.

                                         I.

        The current filing deadline for the State's brief is September 11,

2015.

                                         II.

        The State's brief was originally due in this case on August 24, 2015.

On August 26, 2015, a member of the District Attorney's Office filed a first

request for extension of time to file a brief in this case. The extension was

requested for a period of eighteen (18) days from the original due date.

The Court granted the extension and the brief was then due on September

11, 2015. However, the attorney responsible for drafting the brief in this

case (as he tried the case in front of a jury and handled the suppression

hearing) was, during this time, in the midst of a murder trial entitled The

State of Texas v. Joshua Madison Newkirk, Cause No. 29,984. This trial

began on August 24, 2015 and was not finished until the late evening of

September 1, 2015. Early the next morning, the same prosecutor left for

on a prearranged trip to the State of New Mexico to research background



                                     2
information on a capital murder case entitled The State of Texas v. Kyle

Anthony Kauffmann, Cause No. 30,265. The prosecutor returned from the

trip at approximately 11 :OOpm on Thursday, September 3rct_ The

prosecutor returned to the office on Friday, September 4, 2015 to work on

a number of matters, including this appeal, that had been accumulating for

the past several weeks. As the Court is aware, Monday, September 7 was

a holiday. With only three working days remaining before the brief was

due, the prosecutor has regrettably been unable to complete work on the

brief.

                                    Ill.

         The State therefore requests an additional three weeks time to

complete its work on the brief. Specifically, the State requests a due date

of October 2, 2015.

                                    IV.

         The State has made one previous requests for extensions to file her

brief in this case.

                                    V.


         For the reasons stated hereinabove, it is respectfully requested that

this Court grant the State of Texas until October 2, 2015, to file her brief.




                                     3
                                _/Steve Lilley
                                  Assistant District Attorney
                                  Hunt County, Texas
                                  P.O. Box 441
                                  Greenville, Texas 75403-0441
                                  Phone: 903/408-4180
                                  Fax: 903/408-4296
                                  Email: slilley@huntcounty.net




                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Appellant's attorney and he does
not object to the requested extension of time.



                                  ~;t~
                               ~eLilley


                         CERTIFICATE OF SERVICE

      This is to certify that a true copy of this Motion to Extend Time to File
State's Brief has been forwarded to Mr. Jason Duff by placing a copy in his
mailbox in the district clerk's office per lo




                                          Steve Lilley
                                      4